NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1499
                                       ___________

                       J. FELIX MATEO GUILLEN-MARTINEZ,
                                               Petitioner

                                             v.

                       ATTORNEY GENERAL OF THE UNITED
                             STATES OF AMERICA,
                                                Respondent
                            _______________________

                       On Petition for Review of a Decision of the
                             Board of Immigration Appeals
                                 BIA No. A215-928-617
                       (U.S. Immigration Judge: Alice S. Hartye)
                                    ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 12, 2020

           Before: HARDIMAN, SCIRICA, and RENDELL, Circuit Judges.

                                  (Filed January 5, 2021)


                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

       J. Felix Guillen-Martinez, a Mexican citizen, petitions for review of the Board of

Immigration Appeals’s order dismissing his appeal and affirming the Immigration

Judge’s order denying cancellation of removal. In its decision, the Board agreed with the

Immigration Judge that Guillen-Martinez did not merit cancellation of removal as a

matter of discretion. Guillen-Martinez contends the Board and Immigration Judge failed

to apply the correct legal standard to the established facts. We disagree and will deny

Guillen-Martinez’s petition to the extent it raises a question of law. To the extent Guillen-

Martinez asks us to review the Board’s discretionary weighing of the equities, we will

dismiss the petition for lack of jurisdiction.

                                                 I.

       After the Government began proceedings to remove Guillen-Martinez, he

conceded removability but sought cancellation of removal under 8 U.S.C. § 1229b(b). At

the conclusion of Guillen-Martinez’s immigration hearing, the Immigration Judge (“IJ”)

denied his application for cancellation of removal. The IJ found that Guillen-Martinez did

not establish the requisite exceptional and extremely unusual hardship to a qualifying

relative. In the alternative, the IJ found that Guillen-Martinez did not merit a grant of

cancellation as a matter of discretion. In making her discretionary determination, the IJ

balanced adverse factors evidencing Guillen-Martinez’s undesirability as a permanent

resident against positive factors supporting cancellation of removal. As for the positive

factors, the IJ highlighted that Guillen-Martinez has resided in the United States for over

two decades, has children who are U.S. citizens, has worked consistently, and his


                                                 2
employer and his employer’s wife testified that he was a good worker whom they would

rehire. The IJ also reviewed the adverse factor of Guillen-Martinez’s criminal history,

which includes four DUI arrests leading to three convictions, as well as an arrest for a

domestic incident that did not lead to a conviction. The IJ concluded that Guillen-

Martinez’s “criminal history, particular[ly] the number of DUI arrests and convictions,

outweigh[s] the positive factors.” Guillen-Martinez appealed the IJ’s decision to the

Board.

         The Board dismissed Guillen-Martinez’s appeal, agreeing with the IJ’s

determination that Guillen-Martinez did not merit cancellation of removal as a matter of

discretion based on his criminal history.1 The Board noted some of the factors favorable

to Guillen-Martinez, including his length of residence in the United States, his significant

family ties in the United States, and his employment history. But, ultimately, the Board

found that Guillen-Martinez’s record of arrests and convictions outweighed the positive

factors. Guillen-Martinez petitions for review.

                                              II.

                                              A.

         An applicant for cancellation of removal must satisfy statutory eligibility

requirements, 8 U.S.C. § 1229b(b)(1), and establish he warrants relief as a matter of

discretion. In re C-V-T-, 22 I. & N. Dec. 7, 10 (BIA 1998). In exercising her discretion,

an IJ “must balance the adverse factors . . . with the social and humane considerations . . .


1
 In his brief, Guillen-Martinez raises challenges regarding the IJ’s exceptional and
extremely unusual hardship determination, but the Board declined to reach that finding,
and it is thus not before us.

                                               3
to determine whether the granting of . . . relief appears in the best interest of this

country.” In re C-V-T-, 22 I. & N. Dec. at 11 (last alteration in original) (quoting Matter

of Marin, 16 I. & N. Dec. 581, 584–85 (BIA 1978)). The existence of a criminal record is

an adverse factor, whereas evidence of genuine rehabilitation and evidence of hardship to

family members if the petitioner is removed are positive factors. Matter of Marin, 16 I. &

N. Dec. at 584–85.

       We lack jurisdiction to review discretionary denials of cancellation of removal,

8 U.S.C. § 1252(a)(2)(B)(i), and may not “reweigh the proper factors and make our own

judgment call,” Hernandez-Morales v. Att’y Gen., 977 F.3d 247, 249 (3d. Cir 2020). But

we retain jurisdiction to review “constitutional claims or questions of law.” 8 U.S.C.

§ 1252(a)(2)(D).2 The phrase “‘questions of law’ includes the application of a legal

standard to established facts.” Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1072 (2020).

       The Government contends we lack jurisdiction to review Guillen-Martinez’s

claim. To the extent Guillen-Martinez merely disagrees with the Board’s discretionary

balancing of the equities, the Government is correct. But the core of Guillen-Martinez’s

argument is that the Board and IJ failed to apply the proper standard to the established

facts.3 Specifically, Guillen-Martinez contends the Board and IJ failed to consider two

positive factors: rehabilitation from his criminal offenses and the hardship to his family



2
  We review issues of law and constitutional claims de novo. Myrie v. Att’y Gen., 855
F.3d 509, 515 (3d Cir. 2017).
3
  Guillen-Martinez also contends the IJ’s consideration of crimes he committed more than
ten years prior to his application for cancellation of removal infringed upon his due
process rights. But Guillen-Martinez points to no law forbidding an IJ from considering
such crimes in making a discretionary determination.

                                               4
members if he were removed. We have jurisdiction to review whether the Board failed to

apply the proper factors. See Gomez-Perez v. Holder, 569 F.3d 370, 372–73 (8th Cir.

2009) (holding the court had jurisdiction where petitioner argued the Board “applied an

incorrect legal standard by focusing on the present circumstances of his children rather

than on the future hardships that they would face if he were removed” because that

argument raised a question of law); cf. Hernandez-Morales, 977 F.3d at 249 (noting that

we have jurisdiction over claims alleging the Board considered an improper legal factor).

We find, however, that the Board and IJ did consider the proper factors, including

rehabilitation and the hardship to Guillen-Martinez’s family members if he were

removed.

       The Board noted that Guillen-Martinez had an employment history, significant

family ties, and equitable and humanitarian factors weighing in his favor. The IJ noted

that Guillen-Martinez loves and supports four children, all of whom live in the United

States, and recognized that Guillen-Martinez had not been arrested for DUI since 2007.

Accordingly, neither the Board nor the IJ ignored considerations of Guillen-Martinez’s

family or rehabilitation in making their determinations.4

       Guillen-Martinez presented a sympathetic claim, but we find the Board and IJ

applied the correct legal standard to the established facts. We will deny his petition to the

extent it raises a question of law. To the extent Guillen-Martinez’s petition asks us to




4
  While it would have been preferable for the Board and IJ to explicitly reference
rehabilitation and hardship to family members, we find no reason to doubt that the Board
and IJ considered those factors.

                                              5
review the Board’s discretionary decision, we will grant the Government’s motion to

dismiss the petition for lack of jurisdiction.

                                                 III.

       For the reasons provided, we will affirm the dismissal.




                                                  6